[J-78-2018]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


 COMMONWEALTH OF PENNSYLVANIA,                   :    No. 2 WAP 2018
                                                 :
                      Appellee                   :    Appeal from the Order of the Superior
                                                 :    Court entered May 26, 2017 at No.
                                                 :    633 WDA 2016, affirming the Order of
               v.                                :    the Court of Common Pleas of Erie
                                                 :    County entered April 4, 2016 at No.
                                                 :    CP-25-CR-0003575-2015.
 DONALD J. MCCLELLAND,                           :
                                                 :    ARGUED: October 24, 2018
                      Appellant                  :


                                         OPINION


JUSTICE DOUGHERTY                                    DECIDED: JULY 21, 2020

                                      I. Background
       In Commonwealth ex rel. Buchanan v. Verbonitz, 581 A.2d 172 (Pa. 1990)

(plurality) (“Verbonitz”), a five-Justice majority of this Court held hearsay evidence alone

is insufficient to establish a prima facie case at a preliminary hearing. In the present case,

a divided Superior Court recognized the Verbonitz holding, but did not follow it, despite

acknowledging “the facts of Verbonitz are virtually indistinguishable from the case sub

judice.” Commonwealth v. McClelland, 165 A.3d 19, 31 (Pa. Super. 2017). The Superior

Court articulated five reasons for its departure from Verbonitz: (1) the Verbonitz Court did

not agree on a single rationale to support its holding; (2) the Superior Court, in

Commonwealth v. Ricker, 120 A.3d 349 (Pa. Super. 2015) (“Ricker I”), appeal dismissed

as improvidently granted, 170 A.3d 494 (Pa. 2017) (per curiam) (“Ricker II”), rejected the
position of the three-Justice Verbonitz plurality opining the presentation of hearsay

violates confrontation rights; (3) the two-Justice Verbonitz minority relied on a substantive

due process analysis contradicted by Albright v. Oliver, 510 U.S. 266 (1994) (plurality);

(4) Verbonitz was decided before the 2013 amendments to Pa.R.Crim.P. 542(E); and (5)

there was no procedural due process violation here.

       We accepted review of the following issue:

       [W]hether the Superior Court panel failed to properly apply and follow the
       legal precedent set forth in Commonwealth ex rel. Buchanan v. Verbonitz,
       581 A.2d 172, 174-76 (Pa. 1990) in which five (5) Justices held that
       “fundamental due process requires that no adjudication be based solely on
       hearsay evidence.”

Commonwealth v. McClelland, 179 A.3d 2 (Pa. 2018) (per curiam).

       Upon careful review, we hold the Superior Court erred to the extent it concluded

hearsay evidence alone is sufficient to establish a prima facie case at a preliminary

hearing.   Accordingly, we reverse the Superior Court’s decision in this matter and

disapprove the Superior Court’s prior decision in Ricker I, which similarly concluded

hearsay evidence alone is sufficient to establish a prima facie case at a preliminary

hearing.

                                       A. Verbonitz

       In Verbonitz, the defendant (Buchanan) was arrested and charged with statutory

rape, corruption of a minor and endangering the welfare of a child. At Buchanan’s

preliminary hearing, the seven-year-old female victim did not testify.        Over defense

objection, the Commonwealth presented the investigating officer who recounted what the

victim told him about what Buchanan had allegedly done to her. On the basis of this

hearsay alone, District Justice Edward Verbonitz determined a prima facie case had been

established and bound the matter over for trial. Buchanan’s subsequent writ of habeas


                                      [J-78-2018] - 2
corpus was denied by the trial court, the Superior Court denied Buchanan’s petition for

review, and this Court granted allowance of appeal. The issue upon which we granted

review was whether hearsay evidence alone is sufficient to establish a prima facie case.

       This Court reversed in a plurality decision. Verbonitz, 581 A.2d at 175. Justice

Larsen wrote the lead opinion, joined by Justice Zappala and Justice Papadakos, which

concluded the Commonwealth failed to establish a prima facie case because it relied on

inadmissible hearsay rather than legally competent evidence. Id. at 174. The lead

opinion also reasoned Buchanan’s right to confront the witnesses against him,

guaranteed by the Pennsylvania Constitution, was violated when he was bound over for

trial solely on the basis of hearsay testimony. Id. at 174-75. Justice Flaherty wrote a

concurring opinion, joined by Justice Cappy, which agreed hearsay evidence alone is

insufficient to establish a prima facie case, but deemed this conclusion “to be a

requirement of due process.” Id. at 175 (Flaherty, J., concurring). In Justice Flaherty’s

view, deciding the matter on due process grounds made it unnecessary for the Court to

discuss a defendant’s confrontation rights. Id. at 176. Justice Flaherty explained, “[i]t is

sufficient to hold that a prima facie case cannot be established at a preliminary hearing

solely on the basis of hearsay testimony.” Id. (emphasis omitted).

       Accordingly, although Verbonitz was a plurality decision, a five-Justice majority of

the Court concluded the presentation of hearsay evidence, without more, is insufficient to

establish a prima facie case at a preliminary hearing. The five-Justice majority also

agreed, in determining hearsay alone was insufficient to establish a prima facie case, that




                                      [J-78-2018] - 3
“fundamental due process requires that no adjudication be based solely on hearsay

evidence.” Id. at 174 (Larsen, J., lead opinion); id. at 176 (Flaherty, J., concurring).1

                 B. Pennsylvania Rule of Criminal Procedure 542(E)

       Paragraph (E) and the comments thereto were first promulgated by Order of

January 27, 2011, and were amended by Order of April 25, 2013.2 Initially, Paragraph

(E) provided:

       (E) Hearsay as provided by law shall be considered by the issuing authority
       in determining whether a prima facie case has been established. Hearsay
       evidence shall be sufficient to establish any element of an offense requiring
       proof of the ownership of, non-permitted use of, damage to, or value of
       property.

Pa.R.Crim.P. 542(E) (2011 version). At that time, the comment to the rule explained:

       Paragraph (E) was added to the rule in 2011 to clarify that traditionally our
       courts have not applied the law of evidence in its full rigor in proceedings
       such as preliminary hearings, especially with regard to the use of hearsay
       to establish the elements of a prima facie case. See the Pennsylvania
       Rules of Evidence generally, but in particular, Article VIII. Accordingly,

1 Chief Justice Nix wrote a dissenting opinion, joined by Justice McDermott, opining the
right to confront witnesses is not afforded to defendants at the preliminary hearing stage,
and to afford Buchanan such a right “conflicts with the overriding interest this
Commonwealth has shown in protecting child-witnesses in abuse cases.” Verbonitz, 581
A.2d at 177 (Nix, C.J., dissenting). Justice McDermott also wrote a brief dissenting
opinion, stating a preliminary hearing is not a trial in any sense of the word, and the
majority’s view would “make the first level of judicial process the final one.” Id. at 177
(McDermott, J., dissenting).
2 We view Paragraph (E) in the context of Paragraph (D), which provides, “At the
preliminary hearing, the issuing authority shall determine from the evidence presented
whether there is a prima facie case that (1) an offense has been committed and (2) the
defendant has committed it.” Pa.R.Crim.P. 542(D). Additionally, Paragraph (C) of the
Rule provides a defendant shall be present at a preliminary hearing except as otherwise
provided in the rules, “and may: (1) be represented by counsel; (2) cross-examine
witnesses and inspect physical evidence offered against the defendant; (3) call witnesses
on the defendant’s behalf, other than witnesses to the defendant’s good reputation only;
(4) offer evidence on the defendant’s own behalf, and testify; and (5) make written notes
of the proceedings, or have counsel do so, or make a stenographic, mechanical or
electronic record of the proceedings.” Pa.R.Crim.P. 542(C).


                                       [J-78-2018] - 4
       hearsay, whether written or oral, may establish the elements enumerated in
       paragraph (E). That enumeration is not comprehensive and hearsay is
       admissible to establish other matters as well. The presence of witnesses
       to establish these elements is not required at the preliminary hearing. See
       also Rule 1003 concerning preliminary hearings in Philadelphia Municipal
       Court.

Pa.R.Crim.P. 542(E), cmt. (2011 version).
       In 2013, the second sentence of Paragraph (E) was amended, and the rule

currently reads as follows:

       (E) Hearsay as provided by law shall be considered by the issuing authority
       in determining whether a prima facie case has been established. Hearsay
       evidence shall be sufficient to establish any element of an offense,
       including, but not limited to, those requiring proof of the ownership of,
       non-permitted use of, damage to, or value of property.
Pa.R.Crim.P. 542(E) (amending language emphasized). Concurrently, the comment to

Paragraph (E) was also amended as follows:

       Paragraph (E) was added to the rule amended in 2011 2013 to clarify
       reiterate that traditionally our courts have not applied the law of evidence
       in its full rigor in proceedings such as preliminary hearings, especially with
       regard to the use of hearsay to establish the elements of a prima facie case.
       See the Pennsylvania Rules of Evidence generally, but in particular, Article
       VIII. Accordingly, hearsay, whether written or oral, may establish the
       elements of any offense. enumerated in Paragraph (E). That enumeration
       is not comprehensive and hearsay is admissible to establish other matters
       as well. The presence of witnesses to establish these elements is not
       required at the preliminary hearing. But compare Commonwealth ex rel.
       Buchanan v. Verbonitz, 525 Pa. 413, 581 A.2d 172 (Pa. 1990) (plurality)
       (disapproving reliance on hearsay testimony as the sole basis for
       establishing a prima facie case). See also Rule 1003 concerning
       preliminary hearings in Philadelphia Municipal Court.
Pa.R.Crim.P. 542 (E), cmt. (deletions shown by strikethrough, additions in bold).

                                    C. Ricker

       On July 2, 2014, Pennsylvania State Troopers Michael Trotta and Dana Gingerich

were dispatched to David Edward Ricker’s residence to investigate reports of a

disturbance. Ricker engaged Trooper Trotta in an exchange of gunfire, witnessed by


                                      [J-78-2018] - 5
Trooper Gingerich. Trooper Trotta and Ricker shot each other multiple times, but each

survived. Ricker was arrested and charged with attempted murder, assault of a law

enforcement officer and aggravated assault. At Ricker’s preliminary hearing, neither

trooper testified. Instead, the lead investigator, Douglas A. Kelley, testified regarding his

investigation of the charges and played an audiotape of his interview with Trooper Trotta

for the court. Ricker objected to the use of this hearsay evidence and requested a

continuance to call Trooper Trotta and Trooper Gingerich on his behalf. The court

overruled the objection, denied the request for a continuance, and bound the matter over

for trial.

        Ricker filed a pre-trial writ of habeas corpus. Therein, he argued it was improper

for the court to conclude a prima facie case was established based only on hearsay

evidence. The writ was denied and the Superior Court permitted Ricker’s interlocutory

appeal. The Superior Court subsequently affirmed the order of the trial court. The panel

first noted, although some non-hearsay evidence was presented at Ricker’s preliminary

hearing, “none of that evidence was sufficient to establish the elements of the crimes

charged.” Ricker I, 120 A.3d at 356. The panel found “the evidence used to meet the

material elements of the crimes charged came from the taped statement of Trooper

Trotta[,]” and thus, “hearsay alone was used to prove a prima facie case[.]” Id. The

Superior Court further held “Rule 542(E) is not in conflict with any binding precedent.” Id.

at 357. The court held if hearsay evidence can establish one or more elements of a crime,

“it follows that, under the rule, it is sufficient to meet all of the elements.” Id. (emphasis

added). Thus, the court concluded the rule allows “hearsay evidence alone to establish

a prima facie case.” Id.3

3In a footnote, the court observed “Pennsylvania courts have used the terms ‘prima facie’
and sufficient ‘probable cause’ interchangeably in the context of modern preliminary
hearings.” Ricker I, 120 A.2d at 355 n.1. Although not at issue in this case, we agree



                                       [J-78-2018] - 6
       Noting its conclusion did not resolve the case, the court considered Ricker’s claim

that the preliminary hearing procedure violated his confrontation rights under the United

States and Pennsylvania Constitutions. The court reviewed “the historical underpinnings

of the preliminary hearing, the reasons for the creation of the Pennsylvania and federal

confrontation clauses, and the original public meaning of the respective confrontation

clauses,” and ultimately concluded it could find no “binding precedent that constitutionally

mandates an accused be afforded the opportunity to confront and cross-examine a

witness against him at a preliminary hearing based on the federal or state confrontation

clause.” Id. at 362-63. Additionally, the court noted Ricker “has not alleged that his due

process rights were infringed[.]” Id. at 355.

       Regarding Verbonitz, the court correctly observed “a majority of justices agreed

that hearsay evidence alone was insufficient to establish a prima facie case at a

preliminary hearing.” Id. at 360. The court then noted, “[t]hree justices based their

rationale on a constitutional confrontation right, whereas two justices grounded their

decision on due process.” Id. Acknowledging “[t]he comment to Rule 542 recognizes the

tension between the rule and Verbonitz[,]” the panel nevertheless determined Verbonitz

“is not binding and is valuable only insofar as its rationale can be found persuasive.” Id.

at 361.

       This Court initially granted allowance of appeal in Ricker to consider whether “a

defendant does not have a state and federal constitutional right to confront the witness

against him at a preliminary hearing” and whether “a prima facie case may be proven by

the Commonwealth through hearsay evidence alone[?]” Commonwealth v. Ricker, 135



with Chief Justice Saylor’s salient observation (in the context of discussing confrontation
rights), “[d]efining the prima facie standard is not without its complications, particularly
given the varying expressions of this Court.” Ricker II, 170 A.3d at 503 (Saylor, C.J.,
concurring).


                                      [J-78-2018] - 7
A.3d 175 (Pa. 2016) (per curiam). Ultimately, however, as noted, this Court dismissed

the appeal as improvidently granted. Ricker II, 170 A.3d at 494.

                                         D. McClelland

      The present appeal arises out of a criminal complaint filed by State Trooper

Christopher Wingard, which accused appellant, Donald J. McClelland, of committing

indecent assault, indecent exposure and corruption of minors against A.T., an eight-year-

old child. Specifically, the complaint provided that, on August 3, 2015, A.T.’s parents

reported to State Police that A.T. told them McClelland touched her face with his penis

several months earlier. A.T. later provided additional details about the incident during an

interview with a Children’s Advocacy Center specialist, which led to the criminal charges.

Relevant to the present appeal, the Commonwealth called Trooper Wingard as its sole

witness at the preliminary hearing. Specifically, Trooper Wingard explained that he

personally witnessed A.T.’s interview with the child specialist via a video link, and he

recounted the contents of the interview to the magistrate, who bound the charges over

for trial. McClelland filed a motion seeking a writ of habeas corpus, arguing that allowing

the case to proceed to trial based solely on hearsay evidence violated his rights to

confrontation and due process under the Pennsylvania and United States Constitutions.

The trial court denied the motion, and McClelland filed an interlocutory appeal to the

Superior Court, which that court permitted.4

      The Superior Court affirmed. McClelland, 165 A.3d at 33. The court initially noted

Ricker held the text of Rule 542(E) permits hearsay evidence to establish “any” element

of an offense during a preliminary hearing and the rule does not violate a criminal

4The Superior Court determined it had jurisdiction because “extraordinary circumstances”
existed to justify accepting the interlocutory appeal in Ricker I, and “the issue presented
herein directly addresses an issue explicitly unresolved by Ricker[I;]” i.e., whether
permitting hearsay alone to establish a prima facie case at a preliminary hearing violates
notions of due process. McClelland, 165 A.3d at 22-23.


                                     [J-78-2018] - 8
defendant’s state or federal constitutional right to confront witnesses. Id. at 22. The court

explained Ricker left unresolved the question of “whether notions of due process would

require a different result.” Id. In addressing that issue, the court first considered the

threshold question of whether due process protections apply to preliminary hearings,

given that preliminary hearings are purely statutory in nature.         The court observed,

although there is no constitutional right to a preliminary hearing, the Commonwealth

elected to act in this field by amending Article I, Section 10 of the Pennsylvania

Constitution to permit prosecutions to be initiated by the filing of criminal informations,

and 42 Pa.C.S. §8931(b) later provided the statutory authorization giving effect to the

amendment. The court noted these actions prompted our Court to promulgate “rules

governing the initiation of criminal charges, including Rule 542 and its hearsay provision,”

and triggered the application of due process protections to the procedures implementing

the statutory right to a preliminary hearing. Id. at 26.

       Next, noting appellant did not specify whether he was raising a procedural or a

substantive due process claim, the court considered each type of due process and found

substantive due process to be inapplicable, requiring the claim to be analyzed under the

rubric of procedural due process. Specifically, the court emphasized that substantive due

process under the Fourteenth Amendment to the United States Constitution “‘requires

state criminal trials to provide defendants with protections implicit in the concept of

ordered liberty.’” Id. at 27, quoting Danforth v. Minnesota, 552 U.S. 264, 270 (2008)

(emphasis omitted). As the United States Constitution does not require the United States

government to hold a preliminary hearing for criminal defendants, the court reasoned the

right to a preliminary hearing was not “implicit in the concept of ordered liberty,” and, thus,

it concluded substantive due process does not apply. Id. at 28, citing Albright, supra




                                       [J-78-2018] - 9
(majority of the Court finding no substantive due process right to be free from criminal

prosecution except upon probable cause).

       Having determined the “appeal sounds in procedural due process[,]” the court next

examined whether the procedures afforded to appellant in connection with his preliminary

hearing were sufficient. Id. at 29. In so doing, the court noted the government may not

deprive individuals of life, liberty, or property without due process, including, inter alia,

“‘adequate notice, the opportunity to be heard, and the chance to defend oneself before

a fair and impartial tribunal having jurisdiction over the case.’” Id., quoting Commonwealth

v. Turner, 80 A.3d 754, 764 (Pa. 2013). The court observed appellant “failed to specify

what interest is at stake[,]” but construed his argument as alleging “the supplied procedure

is ‘fundamentally inadequate to vindicate’ his rule-based right to confront” the witnesses

against him “since the Commonwealth can elect to render it meaningless” by relying

solely on the presentation of hearsay evidence. Id. at 29-30. The court went on to reject

this argument, emphasizing that, in reality, appellant’s concern centered on his inability

to test witness credibility, which the court opined is irrelevant at a preliminary hearing

because cross-examination does not enhance the reliability of the prima facie

determination.   Moreover, the court mused, even assuming the trial court erred in

admitting the hearsay evidence, the error would be irrelevant if appellant were found guilty

beyond a reasonable doubt at trial, and it would not lead to a permanent loss of liberty if

he were acquitted. Accordingly, the court concluded appellant’s procedural due process

rights were not violated, as he failed to demonstrate that defendants subjected to a

preliminary hearing are entitled to procedural due process protections beyond notice, the

opportunity to be heard, and the chance to defend themselves before a fair and impartial

jury, all of which were provided in this case.




                                      [J-78-2018] - 10
       The court also addressed appellant’s argument based upon Justice Flaherty’s

concurring opinion in Verbonitz, which opined the hearsay statement of a police officer

was insufficient by itself to establish a prima facie case because it violated notions of due

process. The court interpreted Justice Flaherty’s concurrence as expressing a view that

“due process requires an adversarial probable cause determination in order to hold a

person for trial,” which the court characterized as sounding in substantive due process.

McClelland, 165 A.3d at 31. Citing Albright, supra, the court again noted the United States

Supreme Court has rejected the notion that substantive due process extends to

preliminary hearings, and it explained that, in any event, the preliminary hearing is not a

final adjudication of “life, death, liberty, and property[.]” Id. While the court acknowledged

“significant liberty restraints may result from requiring an individual to stand trial,” it

highlighted that “[t]he Fourth Amendment, not due process, applies to those pretrial

restraints.”   Id. at 32.   The court further noted Verbonitz was decided prior to the

amendments to Rule 542, and, thus, it observed that Justice Flaherty’s concurrence

“could not account for later changes to that procedure.” Id.

       In light of the foregoing, the court concluded appellant’s due process rights were

not violated. However, the court emphasized its decision was “predicated on the facts,

with consideration of [a]ppellant’s ability to cross-examine the primary investigator.” Id.

The court noted appellant was able to cross-examine the investigator, who witnessed

A.T.’s interview, regarding the circumstances of that statement, and appellant “was free

to challenge the plausibility and reliability of the hearsay when addressing the prima facie

question.” Id. The court stressed its decision “does not suggest that the Commonwealth

may satisfy its burden by presenting the testimony of a mouthpiece parroting multiple

levels of rank hearsay[,]” clarifying “there is no reason to think that magistrates do not

already apply the similar Fourth Amendment probable cause standard used in other




                                      [J-78-2018] - 11
contexts where decisions are made on the basis of hearsay.”                Id. at 32-33, citing

Commonwealth v. Smith, 784 A.2d 182 (Pa. Super. 2001) (probable cause determination

for issuance of search warrant permits consideration of the basis of knowledge of persons

supplying hearsay and various indicia of reliability and unreliability).

       Judge Strassburger dissented, opining that procedural “due process requires the

Commonwealth to produce something more than just hearsay at a preliminary hearing[.]”

Id. at 33. (Strassburger, J., dissenting). In reaching this conclusion, Judge Strassburger

first considered the liberty interests at stake and observed that, although the only restraint

on liberty in the instant case was requiring appellant to stand trial, the liberty interest

implicated in other similar cases may be more substantial, such as where a defendant is

held without bail or cannot afford bail. Judge Strassburger contemplated the sufficiency

of the procedure afforded to appellant and agreed squarely with the position advanced in

Justice Flaherty’s concurring opinion in Verbonitz that a “‘prima facie case cannot be

established at a preliminary hearing solely on the basis of hearsay testimony.’” Id. at 34,

quoting Verbonitz, 581 A.2d at 175 (Flaherty, J., concurring). Highlighting the fact that,

in the instant case, Trooper Wingard gave hearsay testimony regarding what he heard

the victim tell the Child Advocacy Center interviewer, rather than testifying regarding his

own interview with the victim, Judge Strassburger concluded appellant’s due process

rights were violated, and he cautioned that “[p]ermitting the Commonwealth to present

testimony only from the trooper investigating this case is the beginning of a path down a

slippery slope.” Id.

                                           II. Arguments

                                           A. Appellant

       Appellant’s bedrock assertion is that the five-Justice Verbonitz holding — that

hearsay alone is insufficient to establish a prima facie case at a preliminary hearing — is




                                      [J-78-2018] - 12
binding precedential authority from this Court, which the Superior Court had neither the

prerogative to ignore nor the power to overrule. Appellant begins by quoting the Verbonitz

Court’s statement of the issue upon which it granted review: “‘The issue presented in this

case is whether hearsay testimony presented at a preliminary hearing regarding a victim’s

account of an alleged criminal incident, which is the sole evidence presented by the

Commonwealth, is sufficient to establish a prima facie case.’” Appellant’s Brief at 9-10,

quoting Verbonitz, 581 A.2d at 173. Appellant advances that “[i]n the lead and concurring

opinions, a majority of the Court, five (5) Justices, held that the trial court erred by

permitting a prima facie case to be based solely on victim hearsay,” and consequently,

the Vebonitz Court ordered “‘the charges . . . dismissed and the appellant . . . discharged.’”

Id. at 10, quoting Verbonitz, 581 A.2d at 175.

       Appellant asserts the Verbonitz holding was not dicta but an “‘actual

determination[] in respect to litigated and necessarily decided questions[.]’” Id., quoting

In re L.J., 79 A.3d 1073, 1081 (Pa. 2013) (additional bracketed text omitted). Appellant

claims, moreover, that in cases where no majority rationale exists for a decision of this

Court, the result of the decision is nevertheless precedential. Id. at 11, citing, e.g.,

Commonwealth v. Haefner, 373 A.2d 1094, 1095 (Pa. 1977) (where a majority of the

members of this Court agree in a result, the decision is precedential). Appellant insists

the “Superior Court’s duty here, and in Ricker [I],” was simply to “follow this Court’s holding

in Verbonitz,” rather than “independently analyze [the] issue[]” and reach an opposite

result or conclusion. Id. at 11-12. Appellant additionally maintains the Superior Court

erred here (and in Ricker I) to the extent it concluded only three Justices in Verbonitz

based their result on an application of due process concerns. Appellant contends five

members of the Verbonitz Court joined in the due process rationale, and thus “Verbonitz

was binding on the Superior Court both as to the result and as to the rationale.” Id. at 13.




                                      [J-78-2018] - 13
       Appellant also claims the Superior Court erred in concluding the Verbonitz holding

was expressly overruled by this Court’s adoption of amended Rule 542(E). Appellant

asserts the Superior Court here and in Ricker incorrectly determined Rule 542(E)

provides that hearsay can be used to prove all elements of a prima facie case and thus,

that hearsay evidence alone is sufficient to establish a prima facie case. Appellant argues

the rule addresses when hearsay may be admissible, but by its plain terms, does not

address “if and when hearsay evidence, by itself, may be sufficient to establish a prima

facie case.” Id. at 14-15 (emphasis omitted). Appellant acknowledges the language of

the rule may be ambiguous, see id. at 16, citing Ricker II, 170 A.3d at 506 (Saylor, C.J.,

concurring) (“the applicable rules are not models of clarity”), but submits that “a lower

court has no authority to overrule a decision of a higher court based on its interpretation

of a subsequent ambiguous statement by the higher court.” Id., citing Bosse v. Oklahoma,

__ U.S. __, 137 S. Ct. 1, 2 (2016) (per curiam) (“Our decisions remain binding precedent

until we see fit to reconsider them, regardless of whether subsequent cases have raised

doubts about their continuing validity.”).

       Appellant lastly maintains the Superior Court here and in Ricker I failed to properly

consider and apply the rules of statutory construction in determining that Rule 542 permits

all hearsay to be admissible and that hearsay alone is sufficient to establish a prima facie

case.5 Among other things, appellant argues the court in both cases erred to the extent

it failed to properly interpret the phrase “[h]earsay as provided by law” in Rule 542(E) as

“a limiting principle, referring to other statutes and past decisions.” Id. at 20. According



5 Neither the panel here nor in Ricker I expressly analyzed Rule 542(E) under the
principles of statutory construction and interpretation. The Ricker I court concluded,
nevertheless, that a “plain reading” of the Rule permits hearsay to establish “any material
element of a crime,” and thus, “it follows that, under the rule, [hearsay] is sufficient to meet
all of the elements.” Ricker I, 120 A.3d at 357.


                                       [J-78-2018] - 14
to appellant, “[c]learly, the most significant past decision is Verbonitz which specifically

held that a prima facie case may not be based entirely on hearsay.” Id.

                                       B. Commonwealth

       In response, the Commonwealth first asserts the Superior Court lacked jurisdiction

to entertain the interlocutory appeal from the trial court’s denial of a request for habeas

corpus   relief   because    there   were    no   “exceptional   circumstances”     present.

Commonwealth’s Brief at 1. The Commonwealth asserts exceptional circumstances

exist, inter alia, “‘where an issue of great importance is involved.’” Id. at 2, quoting

Commonwealth v. Reagan, 479 A.2d 621, 622 (Pa. Super. 1984) (internal citation and

quotation omitted).    However, while acknowledging the Superior Court determined

“important” constitutional questions were implicated in the appeal, the Commonwealth

avers that “important is not enough; issues must be of great importance to warrant

[interlocutory] review.” Id. The gravamen of the Commonwealth’s argument is that

“[a]ppellant has not lost any constitutional rights[,]” because he still has the full panoply

of trial rights “ahead of him.” Id. Thus, despite the fact this Court granted discretionary

review of the discrete issue involving the precedential effect of Verbonitz, the

Commonwealth asserts the instant appeal should be quashed.

       The Commonwealth next argues the Superior Court correctly treated Verbonitz as

a non-binding plurality opinion. Quoting Justice Flaherty’s concurring opinion in which he

described Justice Larsen’s lead opinion as a “plurality[,]” the Commonwealth asserts

“[t]he Justices who decided the Verbonitz case agree that it is a plurality and no amount

of legal wrangling and twisting by the [a]ppellant will change that.” Id. at 3, quoting

Verbonitz, 581 A.2d at 175 (Flaherty, J., concurring). “‘Plurality opinions, by definition,

establish no binding precedent for future cases.’” Id., quoting Commonwealth v. Brown,

872 A.2d 1139, 1165 (Pa. 2005) (Castille, J., concurring). The Commonwealth therefore




                                      [J-78-2018] - 15
concludes the Superior Court committed no error in declining to find the Verbonitz

reasoning persuasive.

       Moreover, in the Commonwealth’s view, appellant’s argument regarding the

proper statutory interpretation of the phrase “hearsay as provided by law” is “illogical[;]”

i.e., the phrase does not mean “that hearsay can be used except for the limits placed by

Verbonitz.” Id. at 5. Instead, the Commonwealth asserts, “the plain meaning of the words

is that hearsay, as defined by the Rules of Evidence, can be used to meet the prima facie

burden . . . at the preliminary hearing.” Id. The Commonwealth further argues any

interpretation of Rule 542(E) that incorporates the Verbonitz plurality rationale would

directly contradict the rule’s command that “‘Hearsay evidence shall be sufficient to

establish any element of an offense.’”         Id., quoting Pa.R.Crim.P. 542(E).        The

Commonwealth insists, “[e]ither Verbonitz controls or Rule 542([E]) controls; they cannot

be reconciled.” Id.

       The Commonwealth maintains that, in any event, “[u]sing hearsay alone to prove

a prima facie case does not violate substantive due process.” Id. It notes that preliminary

hearings are not constitutionally mandated; however, it also recognizes that once a state

decides to institute such a proceeding “then procedural due process must apply.” Id. at

6. The Commonwealth insists appellant received all the process that was due — he

received adequate notice, the opportunity to be heard, and the chance to defend himself

before a fair and impartial tribunal. Regarding cross-examination, the Commonwealth

notes appellant, in fact, cross-examined Trooper Wingard at some length, and notes the

language of Pa.R.Crim.P. 542(C) allows only that a “defendant . . . may cross-examine

witnesses[.]”   Id. at 8, quoting Pa.R.Crim.P. 542(C) (emphasis supplied by the

Commonwealth). The Commonwealth suggests Rule 542 does not give an accused the

right to cross-examine his accusers, but merely provides an accused the right to cross-




                                     [J-78-2018] - 16
examine whatever witnesses are presented at the hearing. Finally, the Commonwealth

argues that hearsay in the preliminary hearing context is similar to that permitted in the

context of seeking a search warrant, and submits the information provided by Trooper

Wingard was reliable since his basis of knowledge was probed and it sufficiently

supported the reliability of the hearsay evidence.

                                           C. Amici

      Amici Curiae, Attorney General Josh Shapiro and the Pennsylvania District

Attorneys Association (“amici”) have jointly filed a brief on behalf of the Commonwealth.

They assert the due process clause permits a preliminary hearing judge to hold a case

for court and detain a defendant pending trial on the basis of hearsay evidence alone. In

support, amici first suggest Verbonitz was unmistakably a plurality decision, a point they

claim Justices Larsen and Flaherty made “clear” in their separate writings acknowledging

their separate rationales — the “lead opinion” was based on “the constitutional rights of

confrontation and cross-examination” while the concurrence “would resolve the case on

due process grounds[.]”     Amici Brief at 5 (internal quotations and citation omitted).

Nevertheless, amici recognize Justices Larsen and Flaherty both cited due process

principles addressed in Commonwealth, Unemployment Compensation Bd. of Review v.

Ceja, 427 A.2d 631 (Pa. 1981) (“Ceja”). Amici characterize Ceja as an “unrelated case[,]”

and assert the citations to Ceja in the separate Verbonitz expressions amounted to

“general language[.]” Amici Brief at 5 n.1.6 Amici additionally note the comment to Rule


6The precise language from Ceja quoted by both the Verbontiz lead and concurring
opinions was “‘[f]undamental due process requires that no adjudication be based solely
on hearsay evidence.’” Verbonitz, 581 A.2d at 174 (Larsen, J., lead opinion), quoting
Ceja, 427 A.2d at 647; Verbonitz, 581 A.2d at 176 (Flaherty, J., concurring), quoting Ceja,
427 A.2d at 647.


                                     [J-78-2018] - 17
542(E) describes Verbonitz as a “plurality” and suggests the “weight of authority, both

federal and state, clearly supports the use of hearsay alone to find a prima facie case or

detain a defendant.” Id. at 7-9, citing, inter alia, United States v. Delker, 757 F.2d 1390

(3rd Cir. 1985) (rejecting claim hearsay may not be used at pretrial detention hearing to

demonstrate defendant committed crime charged).

       Amici then pivot to this Court’s authority to “create sensible rules for the use of

hearsay evidence at preliminary hearings.” Id. at 10. Acknowledging “the role of hearsay

has proved to be a vexing problem in Pennsylvania jurisprudence” that “remains

unresolved after decades of litigation and rulemaking[,]” and that previous approaches

have “too often tried to be quantitative[,]” amici suggest “the question should be

addressed qualitatively: what specific kinds of hearsay are reliable enough to move the

case forward to trial?” Id. at 10-11. Amici then propose “three types of evidence that are

easily defined and offer elements of reliability that justify their admission for preliminary

hearing purposes”: 1) audio/video recordings; 2) testimony by an officer who actually

participated in the interview of a witness; and 3) expert reports. Id. at 11-14. Amici ask

this Court to amend the rules specifically to permit hearsay evidence of this nature.

       Amicus Curiae, the Defender Association of Philadelphia (“DAP”), has filed a brief

on behalf of appellant.    DAP asserts that both the lead and concurring opinions in

Verbonitz opined that hearsay does not constitute legally competent evidence and thus,

five Justices agreed hearsay alone, as a matter of due process, cannot be sufficient to

make out a prima facie case at a preliminary hearing.            DAP argues Verbonitz is

precedential under each of three separate doctrines: 1) “result” stare decisis; 2)




                                      [J-78-2018] - 18
“narrowest ground of agreement” stare decisis; and 3) “false plurality” analysis. DAP’s

Brief at 6.

       DAP explains “result” stare decisis requires any “result espoused by a majority of

this Court (no matter how many separate opinions are issued to establish this) should be

controlling in substantially identical cases.” Id. at 8 (emphasis deleted), citing Linda

Novak, Note, The Precedential Value of Supreme Court Plurality Decisions, 80 COLUM.

L. REV. 756, 779 (1980); Rappa v. New Castle County, 18 F.3d 1043, 1061 n.26 (3rd Cir.

1994), (“[I]t seems clear that lower courts must adhere at the minimum to the principle of

‘result’ stare decisis, which mandates that any specific result espoused by a clear majority

of the Court should be controlling in substantially identical cases. The absence of a clear

majority rationale supporting the result may give a lower court some flexibility to formulate

a justifying rule[;] it does not, however, justify a court in embracing a line of reasoning that

will lead to a contrary result. . . . Adherence to ‘result’ stare decisis is essential if principles

of certainty and uniformity are to have any meaning at all . . ..”), quoting Novak, supra.

       DAP further claims “Verbonitz is actually a case in which, as a result of Justice

Larsen’s Opinion and Justice Flaherty’s Opinion, a majority of the Court did agree both

on the result (i.e. the Commonwealth cannot establish a prima facie case based solely on

hearsay evidence) and one common rationale supporting the result (i.e. due process

protections).” Id. at 9 (emphasis supplied by DAP). DAP argues “[this] circumstance

triggers the more commonly invoked stare decisis ‘narrowest grounds of agreement’

doctrine, which treats a case as binding authority on the narrowest of grounds upon which

a majority of the Court agree on both a result and its supporting rationale.” Id., citing

Marks v. United States, 430 U.S. 188, 193 (1977) (“When a fragmented Court decides a




                                        [J-78-2018] - 19
case and no single rationale explaining the result enjoys the assent of five Justices, the

holding of the Court may be viewed as that position taken by those Members who

concurred in the judgments on the narrowest grounds[.]”) (additional citations and

quotation marks omitted).7

         DAP also advances the argument that Verbonitz can be seen as “what some legal

commentators refer to as a ‘false plurality’.” Id. at 11, citing Plurality Decisions and

Judicial Decision Making, 94 HARV. L. REV. 1127 (1981).

         The key characteristic that makes plurality decisions troublesome is the
         presence of at least two distinct rationales that will justify the result reached
         in a case, neither of which commands a majority. In some cases that are
         nominally plurality decisions, however, a majority of the Court does support
         a rationale sufficient to justify the holding. Such cases take the form of
         plurality decisions only because some justices go on to state additional
         ideas. Thus, when proposition A is sufficient to justify the holding, and either
         the plurality opinion supports A while the minority opinion supports both A
         and B, or the plurality opinion supports A and B while the minority opinion
         supports A, a ‘false plurality’ decision results.

Id., quoting Plurality Decisions and Judicial Decision Making, 94 HARV. L. REV. at 1130.

         DAP argues a “false plurality” decision is more akin to a majority decision than a

plurality decision, but due to the structure of the opinion, the majority agreement is

somewhat hidden. According to DAP, “[f]or stare decisis purposes, the structure of a




7   DAP also relies on legal commentary to explain the doctrine:
         It is easy to isolate the narrowest possible ground in those situations where
         the plurality [lead opinion] relies on rationale A in support for the result, and
         the concurrence clearly agrees on the applicability of that rationale, but also
         goes a step further and espouses rationale B as well. In such cases the
         plurality rationale may be fairly regarded as the narrowest ground
         embodying the reasoning of a majority of the Court, and that rationale
         should be binding on lower courts for future cases.
DAP’s Brief at 10 n.7, quoting Novak, supra at 763.


                                        [J-78-2018] - 20
‘false plurality’ should be pierced,” and its points of agreement should be seen as a

majority decision of the Court. Id. at 12. DAP contends Verbonitz is just such a decision

because “five Justices agreed (although spread across two Opinions) that a preliminary

hearing prima facie case based solely on hearsay evidence violates due process.” Id.

       Moreover, DAP disagrees with the Superior Court’s suggestion that the continuing

validity of Verbonitz has been undercut by the current version of Rule 542(E) and the

Comment thereto. First, DAP notes the conclusions of Justices Larsen and Flaherty in

Verbonitz are constitutionally-based, not rule-based. In any event, DAP observes the

Comment includes specific reference to Verbonitz as “disapproving” of “reliance on

hearsay testimony as the sole basis for establishing a prima facie case.” Id. at 14, citing

Pa.R.Crim.P. 542(E), cmt. Thus, DAP concludes, “[r]ather than being undercut by Rule

[542(E)],” Verbonitz has been “included in” and “fortified by” the rule. Id.

                                       III. Analysis

       Our Court has articulated the following standard and scope of review: “Ordinarily,

an appellate court will review a grant or denial of a petition for writ of habeas corpus for

abuse of discretion, but for questions of law, our standard of review is de novo, and our

scope of review is plenary.” Commonwealth v. Judge, 916 A.2d 511, 521 n.13 (Pa. 2007)

(citations omitted).8 As stated, the precise question presented in this appeal is one of

law, i.e., whether the panel below failed to properly apply and follow Verbonitz.

                           A. Precedential Value of Verbonitz


8  An order denying or granting a writ of habeas corpus is interlocutory. See e.g.
Commonwealth v. LaBelle, 612 A.2d 418 (Pa. 1992). Although the Commonwealth now
contests the Superior Court’s determination that interlocutory appellate review was
appropriate in this case, that conclusion is beyond the scope of the issue upon which
allocatur was granted. Thus, we do not consider it.


                                      [J-78-2018] - 21
       In Verbonitz, the Court determined the Commonwealth failed to establish a prima

facie case at a preliminary hearing. We have little difficulty in stating with certainty that

five Justices in Verbonitz agreed a prima facie case cannot be established by hearsay

evidence alone, and the common rationale among those Justices involved due process

considerations. In the lead opinion, styled as the “Opinion of the Court,” Justice Larsen

wrote: “In this case it is clear that the Commonwealth did not meet its burden. As Justice

Flaherty stated in his concurring opinion in [Ceja,] ‘fundamental due process requires

that no adjudication be based solely on hearsay evidence.’” See Verbonitz, 581 A.2d at

174, quoting Ceja, 427 A.2d at 647 (Flaherty, J., concurring) (emphasis added). Because

hearsay “does not constitute legally competent evidence[,]” Justice Larsen explained, “the

Commonwealth has failed to establish prima facie that a crime has been committed and

that Buchanan committed that crime.”         Id.   Justice Larsen immediately continued,

“Additionally, a criminal defendant has a right to confront and cross-examine the

witnesses against him: this right being secured by the United States Constitution; the

Pennsylvania Constitution; and the Pennsylvania Rules of Criminal Procedure.”             Id.

(emphasis supplied, footnotes omitted). Justice Larsen stated, “[a] preliminary hearing is

an adversarial proceeding which is a critical stage in a criminal prosecution[,]” and

concluded Buchanan was denied his constitutional rights to confrontation and cross-

examination. Id. at 175. Justice Larsen’s opinion was joined by Justice Zappala and

Justice Papadakos.

       In his concurring opinion, Justice Flaherty opined he “reach[ed] the same

conclusion through an analysis somewhat different from that employed by the plurality.”

Id. at 175 (Flaherty, J. concurring). Justice Flaherty observed that to “establish a prima




                                      [J-78-2018] - 22
facie case, the Commonwealth must produce evidence which presents sufficient probable

cause to believe that the person charged has committed the offense stated.” Id. (internal

quotation marks and citation omitted). Noting the United States Supreme Court has

“implied in dictum, but has not held, that other rights, such as the right to confrontation

and the right to cross-examination, are constitutionally protected at the preliminary

hearing[,]” Justice Flaherty opined those considerations “do not answer the question

presented to us: whether hearsay testimony, standing alone, may constitute sufficient

evidence to establish a prima facie case at a preliminary hearing.” Id. (emphasis in

original).   Justice Flaherty “conclude[d] that it cannot[,]” and “deem[ed] this to be a

requirement of due process.” Id. Justice Flaherty then cited his Ceja concurrence for the

proposition that “fundamental due process requires that no adjudication be based solely

on hearsay.” Id. at 176 (emphasis added). Accordingly, we conclude that although

Verbonitz is nominally a plurality decision, it is clear that a five-member majority of the

Court held hearsay alone is insufficient to establish a prima facie case at a preliminary

hearing because to do so violates principles of fundamental due process.

                B. The Validity of Verbonitz Following Adoption of Rule 542(E)

       While the subsequent promulgation of Rule 542(E) in 2011 permitted the use of

hearsay in preliminary hearings, appellant challenges the instant panel’s interpretation of

the rule as permitting unlimited use of hearsay, as announced in Ricker I, as long as such

use is not in the nature of layers of rank hearsay. We begin by observing that we apply

the Statutory Construction Act, 1 Pa.C.S. §§1501-1991, when interpreting the Rules of

Criminal Procedure. See Pa.R.Crim.P. 101(C) (“To the extent practicable, these rules

shall be construed in consonance with the rules of statutory construction.”).




                                     [J-78-2018] - 23
       Turning to the interpretation of Rule 542(E) as set forth in Ricker I, we first note the

rule, as originally set forth in 2011, expressly stated hearsay as provided by law “shall be

sufficient to establish any element of an offense requiring proof of the ownership of, non-

permitted use of, damage to, or value of property.” See Pa.R.Crim.P 542(E) (2011

version). The rule, by its plain language, was of limited scope. It permitted “[h]earsay as

provided by law” to be “considered” and offered primarily to establish elements of property

offenses. The rule, in part, relieved victims of property offenses from attending an

accused’s preliminary hearing simply to establish facts about the ownership of, non-

permissive use of, damage to, or value of stolen property. Notably, at that time, the rule

was in essential harmony with the Verbonitz lead and concurring opinions, which

concluded legally competent evidence, and not hearsay alone, was required to establish

the elements which must be proven at a preliminary hearing. Thus, initial promulgation

of subsection (E), to an extent, formalized a procedure many preliminary hearing courts

were already following — allowing some hearsay to prove some elements when other

legally competent, non-hearsay evidence was also presented, in accordance with the

conclusion of the five Verbonitz justices who opined hearsay evidence alone is not

sufficient to establish a prima facie case. See, e.g. Commonwealth v. O'Shea-Woomer,

8 Pa.D.&C.5th 178, 184 (Lanc. Co. 2009) (admitting hearsay medical report at preliminary

hearing where other non-hearsay evidence was presented to establish prima facie case,

and noting “hearsay evidence alone may not be the basis for establishing a prima facie

case in a preliminary hearing”) (emphasis in original).        See also Commonwealth v.

Camacho, 2007 Pa.Dist.&Cnty. (Ches. Co.) (granting pre-trial writ of habeas corpus on




                                      [J-78-2018] - 24
basis    Commonwealth       presented    hearsay    evidence     alone,   concluding    “the

Commonwealth has failed to present a prima facie case by competent evidence”).

        Rule 542(E), however, was expanded in 2013. Implicit in our consideration of the

Superior Court’s decision below is the scope of the expanded rule, and in particular,

whether, as the Superior Court held in Ricker I and suggested here, the rule supplants

Verbonitz, and permits all elements of all offenses to be established at a preliminary

hearing solely on the basis of hearsay evidence. We determine Rule 542(E), though not

the model of clarity, does not permit hearsay evidence alone to establish all elements of

all crimes for purposes of establishing a prima facie case at a defendant’s preliminary

hearing.

        Initially, although the word “any” is an adjective which can mean “one, some, every,

or all,” THE AMERICAN HERITAGE COLLEGE DICTIONARY (3d ed. 1993), the precise meaning

of its usage depends largely on the context in which it is employed. See Snyder Bros. v.

Pa. PUC, 198 A.3d 1056, 1073 (Pa. 2018) (“we consider the meaning of the term ‘any’ to

be wholly dependent on the context in which it is used in the particular statute under

review”); see also JP Morgan v .Taggart, 203 A.3d 187, 193-94 (Pa. 2019) (same). “‘A

statute is ambiguous when there are at least two reasonable interpretations of the text.’”

Id. at 194, quoting A.S. v. Pa. State Police, 143 A.3d 896, 905-06 (Pa. 2016). Because

the alternative interpretations of “any” offered by the parties are reasonable, rendering its

meaning ambiguous, we resort to the canons of statutory construction. Those canons

require us to consider matters beyond the statutory language, including the occasion and

necessity of the statute or rule, the mischief to be remedied, and the object to be attained.




                                      [J-78-2018] - 25
See 1 Pa.C.S. §1921(c). In addition, we read the sections of Rule 542 together, and we

construe them to give effect to all of the rule’s provisions. Id. at §1921(a).

       Under Rule 542(E), hearsay shall be sufficient to prove any element. The word

“any” is used to describe an element (or elements) of an offense, including, but not limited

to, those for which proof of ownership of, non-permitted use of, damage to, or value of

property is required. Thus, contextually under the rule, the understanding of “any” is

intended to mean an indefinite or unknown quantity. Nevertheless, although the rule

suggests the quantity of “any” may be indefinite, that quantity is delimited by the phrase

“[h]earsay as provided by law shall be considered” contained in the first sentence of

subsection (E). See Rule 542 (E) (“Hearsay as provided by law shall be considered by

the issuing authority in determining whether a prima facie case has been established.”)

(emphasis added). Some meaning must be ascribed to every word in a statute (or rule,

in the present case), and there is a presumption that disfavors interpreting language as

mere surplusage. 1 Pa.C.S. §1922(2) (“[i]n ascertaining the intention of the General

Assembly in the enactment of a statute,” a court may presume “the General Assembly

intends the entire statute to be effective and certain”); S & H Transp., Inc. v. City of York,

140 A.3d 1, 7 (Pa. 2016) (in construing language of statute, court must give effect to every

word, and may not assume any words were intended as mere surplusage).

       Hearsay is generally inadmissible in legal proceedings unless it falls under a

recognized exception. Commonwealth v. Ali, 10 A.3d 282, 315 (Pa. 2010). The critical

term in the phrase “hearsay as provided by law” is the word “provided,” which is a

conjunction meaning “on the condition [of].”           THE AMERICAN HERITAGE COLLEGE

DICTIONARY (3d ed. 1993).       Thus, the phrase “hearsay as provided by law” could




                                      [J-78-2018] - 26
reasonably mean hearsay as defined by law, i.e. an out-of-court statement presented as

evidence of the truth of the matter asserted. See, e.g., Castellani v. Scranton Times, L.P.,

124 A.3d 1229, 1239 (Pa. 2015), quoting Pa.R.E. 801(c) (defining hearsay as out-of-court

statement made by declarant that party “offers in evidence to prove the truth of the matter

asserted in the statement”).

         Nevertheless, appellant’s argument that the phrase “as provided by law” is a

limiting principle is also reasonable. Because “as provided by law” could alternatively

mean “contingent on” or “subject to” law, the phrase can be a bulwark against reading the

rule as a sweeping pronouncement permitting hearsay alone to prove all elements of all

offenses at a preliminary hearing. Indeed, although the 2013 amendment expanded the

potential offenses for which hearsay shall be permitted, the amended comment

specifically added a comparison citation to Verbonitz, which parenthetically highlighted

the contrasting conclusion disapproving the use of hearsay alone to establish a prima

facie case at a preliminary hearing. See Rossi v. Commonwealth, Bureau of Driver

Licensing, 860 A.2d 64, 66 (Pa. 2004) (“individual statutory provisions must be construed

with reference to the entire statute of which they are a part”), citing 1 Pa.C.S. §1922(2);

see also Commonwealth v. Lurie, 569 A.2d 329, 331 (Pa. 1990) (“[S]ections of statutes

are not to be isolated from the context in which they arise such that an individual

interpretation is accorded one section which does not take into account the related

sections of the same statute.”), quoting Commonwealth v. Revtai, 532 A.2d 1, 5 (Pa.

1987).

         As the foregoing analysis reveals, the amended rule does not evince an articulated

intent to overrule Verbonitz or re-affirm it; instead, subsection (E) is intended to allow




                                      [J-78-2018] - 27
some use of hearsay. The plain language of the rule does not state a prima facie case

may be established solely on the basis of hearsay, despite the Superior Court’s contrary

interpretation.   Significantly, the rule as written is open to reasonable yet opposing

interpretations. Indeed, given that the word “any” and the phrase “as provided by law”

are ambiguous, particularly in light of the comment citing Verbonitz, we now prudentially

apply the “canon of constitutional avoidance,” which instructs “we are bound to interpret

a statute, where possible, in a way that comports with the constitution’s terms.”

Commonwealth v. Veon, 150 A.3d 435, 443 (Pa. 2016). In other words, “when a statute

is susceptible of two constructions, by one of which grave and doubtful constitutional

questions arise and by the other of which such questions are avoided, our duty is to adopt

the latter.” Id., quoting Harris v. United States, 536 U.S. 545, 555 (2002).9

       “The primary reason for the preliminary hearing is to protect an individual’s right

against unlawful arrest and detention.” Commonwealth ex rel. Maisenhelder v. Rundle,

198 A.2d 565, 567 (Pa. 1964). The preliminary hearing “seeks to prevent a person from

being imprisoned or required to enter bail for a crime which was never committed, or for

a crime with which there is no evidence of his connection.” Id. Our precedents make



9 That grave and doubtful constitutional concerns are evident is beyond peradventure;
however, given the limited question on which we granted review, any discussion herein
of due process, confrontation rights and whether the probable cause and prima facie
standards are synonymous, would, of necessity, be dicta. Moreover, notwithstanding
Chief Justice Saylor’s criticisms of the due process analysis in Verbonitz, he agrees this
case is an inappropriate vehicle for a substantive discussion of the issue and the Chief
Justice would thus simply affirm the Superior Court. See Concurring and Dissenting Op.
at 2. We reverse the Superior Court, however, on the issue actually raised in this appeal,
which implicates that court’s prerogative to essentially ignore a prior decision from this
Court which clearly articulates hearsay alone is insufficient to establish a prima facie case,
and where a majority of the justices relied to some degree on due process principles to
reach that conclusion.


                                      [J-78-2018] - 28
clear the full panoply of trial rights do not apply at a preliminary hearing, but the hearing

is nevertheless a critical stage of the proceedings, and is intended under Rule 542 to be

more than a mere formality. Due process clearly attaches, but due process is a flexible

concept, incapable of precise definition. See Turner, 80 A.3d at 764 (although its basic

elements are known, procedural due process “not capable of an exact definition”). Here,

at the hearing afforded appellant, the Commonwealth relied exclusively and only on

evidence that could not be presented at a trial. This is precisely the circumstance and

rationale upon which five Justices in Verbonitz determined Buchanan’s right to due

process was violated.10




10 Despite Justice Baer’s contrary view in dissent, it is abundantly clear the sole issue in
Verbonitz was whether hearsay alone is sufficient to establish a prima facie case. It is
equally and perfectly clear, a five-member majority of that Court held hearsay alone is
insufficient to establish a prima facie case. Moreover, as the dissent acknowledges, those
five justices all invoked a due process rationale by quoting the exact same language from
Ceja, 427 A.2d at 647: “fundamental due process requires that no adjudication be based
solely on hearsay evidence.” Verbonitz, 581 A.2d at 174 (Larsen, J., lead opinion); id. at
176 (Flaherty, J., concurring). Justice Baer minimizes the precedential import of this clear
agreement among the members of the Verbonitz Court by opining that had the lead
(plurality) expression by Justice Larsen actually relied on a due process rationale, Justice
Flaherty “would have surely joined that portion of the opinion[.]” Dissenting Op. at 5. In
our view, however, whatever “sure” reasons existed for the separate expressions, by
quoting the identical language from Ceja, five justices in Verbonitz agreed hearsay alone
is insufficient to establish a prima facie case due in part to principles of fundamental due
process.


                                      [J-78-2018] - 29
                                        IV. Conclusion

       We reaffirm the validity of Verbonitz. We therefore reverse the Superior Court’s

decision below and expressly disapprove Ricker I.       The appellant is discharged without

prejudice.11

       Justices Todd, Donohue and Wecht join the opinion.

       Justice Wecht files a concurring opinion.

       Chief Justice Saylor files a concurring and dissenting opinion.

       Justice Baer files a dissenting opinion in which Justice Mundy joins.




11Dismissal of charges and discharge of the accused for failure to establish a prima facie
case at the preliminary hearing is an interlocutory order, see LaBelle, 612 A.2d at 420,
which does not implicate double jeopardy concerns. See Liciaga v. Court of Common
Pleas of Lehigh Co., 566 A.2d 246, 267 (Pa. 1989). Because the Commonwealth relied
on a reasonable yet imprecise reading of Rule 542, we discharge appellant without
prejudice to the Commonwealth to refile charges and proceed with a new preliminary
hearing.


                                     [J-78-2018] - 30